NOYES, Circuit Judge
(dissenting). In the Malignani invention as much air as possible was withdrawn from the lamp by an air. pump attached to a glass tube projecting from the lamp-. Then the connection with the air pump was shut off by "soldering up” the end of the -glass tube. The process of volatilizing a chemical in the lamp then followed, resulting, through a combination of gases and consequent precipitation, in a nearly perfect vacuum.
The sealing of the end of the glass tube was for the purpose of shutting off the connection with the air pump. There is nothing whatever in the Malignani patent to indicate that the inventor had any other end in view than to prevent the return of the air to the lamp. The soldering, of course, required heat, but heat was a mere incident. If sealing the tube without the use of heat had been possible, it is obvious 'that it would have answered every purpose.
The heat used to solder the end of the tube sometimes prematurely volatilized the chemical, so that the problem before the users of the Malignani process was to shut off the connection with the air pump without the use of heat. Manifestly any sealing of the glass tube required the use of heat. So it was evident that the closure should be made at some other point in the connection. The present patentee — according to his specifications — made it by the use of a pinch-cock upon the rubber connection. This prevented the air from returning to the lamp just as the “soldering up” process did, and, of course, did not require the use of heat.
But it was old in the art to use pinch-cocks in connection with air pumps, and the use of this old device by the patentee accomplished no new results. The air drawn from the receptacle — the lamp — by the air pump was prevented from returning, just as pinch-cocks prevented the air from returning to other receptacles, including lamps, since their use.began. The majority of the court say that:
“By the substitution of an ordinary pinch-cock for beat in closing the connection between tbe lamp and "the pump it (the alleged invention; has accomplished a most useful and beneficial result with a corresponding economy of time, labor and material.”
I do not question this statement. I merely say that, however many incidental advantages may have followed the use of' the old device, the result which it accomplished — the shutting off of the air — was old. And I have never supposed that it involved invention to use old means to accomplish old results, even though those particular means in a particular case might possess incidental advantages over other means.
In view of the prior art, it seems to me that any person skilled in it should have been able to remedy the difficulties arising from the use of heat in shutting off the connectioh between the lamp and the air pump by employing the well-known pinch-cock for that purpose. And the fact that the use of the pinch-cock produced economies in time, labor, and material did not turn mechanical skill into invention. .
*1001Thus far the process of the patent has been treated as requiring the use of a pinch-cock to close the connection between the lamp and the air pump. The claims are, however, broader than the specifications and drawings, and it is contended that they cover a process wherein the connection is closed by any apparatus which does not necessitate the use of heat. Closure without heat is said to be the process of the present patent; closure with heat, the Maglinani process.
But closure was the essential thing of the Maglinani process. Heat was a mere incident. This incident proved troublesome. What was to be done ? As already indicated, I think that mechanical skill should have been quite sufficient to answer this inquiry by pointing out that the difficulties arising from a closure with heat should be remedied by a closure without heat — there being appliances old in the art suitable for making it.
Treating the patent as broad in scope or narrow in scope, it is, in my opinion, void for want of invention. It must be borne in mind that this is not a case where special consideration must be given to a simple expedient because it accomplishes a result long sought for, but never attained. There is nothing in the record to indicate that any one other than the owner of the Maglinani process sought to remedy its deficiencies, and this patent was applied for soon after the Maglinani patent was granted.
In my opinion, the decree of the Circuit Court should be affirmed, with costs.